TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN



NO. 03-08-00701-CR
NO. 03-08-00702-CR
NO. 03-08-00703-CR


Jesus Jimenez, Appellant

v.

The State of Texas, Appellee




FROM THE DISTRICT COURT OF TRAVIS COUNTY, 390TH JUDICIAL DISTRICT
NOS. D-1-DC-06-302526, D-1-DC-06-302637 & D-1-DC-07-300664
HONORABLE JULIE H. KOCUREK, JUDGE PRESIDING


M E M O R A N D U M   O P I N I O N

		Appellant Jesus Jimenez seeks to appeal three judgments of conviction for the
offense of burglary of a habitation.  In each of the above cause numbers, the district court has
certified that Jimenez has waived the right of appeal.  Additionally, Jimenez's attorney has filed a
letter representing to the Court that Jimenez "has waived his appeal in all of his cases reached in a
plea agreement."  The appeals are dismissed.  See Tex. R. App. P. 25.2(a)(2), (d).





						__________________________________________
						Bob Pemberton, Justice
Before Justices Patterson, Pemberton and Waldrop
Dismissed for Want of Jurisdiction
Filed:   June 12, 2009
Do Not Publish